*786Judgment, Supreme Court, New York County (Anil C. Singh, J.), entered March 16, 2011, denying the petition to annul respondent New York City Loft Board’s determination, dated May 20, 2010, which denied petitioner’s application for an extension of time to legalize loft units for residential occupancy, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondent’s determination had a rational basis. The request petitioner made before the deadline expired contained numerous procedural defects pursuant to 29 RCNY 2-01 (b), including petitioner’s failure to complete the application form prescribed by respondent (subd [b] [4]). Moreover, the application it made thereafter, although submitted on the proper form, was untimely, since it was filed in December 2009, long after the May 1, 2007 deadline it sought to extend (29 RCNY 2-01 [b] [1]). The parties’ stipulation of settlement required petitioner, if it applied for an extension, to comply with 29 RCNY 2-01 (b). Contrary to petitioner’s argument, the December 2009 application did not constitute an amendment to an extension application pursuant to 29 RCNY 2-01 (b) (4), since there was no application pending when it was made. Concur — Tom, J.P., Andrias, Saxe, Moskowitz and Acosta, JJ. [Prior Case History: 30 Misc 3d 1234(A), 2011 NY Slip Op 50355(U).]